The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 9/9/2022.  Currently claims 1-20 are pending and rejected below.  This is a final office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being anticipated by Choi (US 2010/0286618 A1) in view of Kraft (US 8,088,108).
Choi discloses a multi needle (figure 7) and a fluid injection device (200) comprising: a plurality of needles (310); and a hub having a first end (220) and a second end wherein said plurality of needles project from said first end of the hub and wherein said second end is configured to receive tubing (see figure 7), directing cone (near 215), and base (210).
Choi discloses the claimed invention except for the forming a directing cone to promote laminar flow. Kraft teaches that it is known to use a directing cone to promote laminar flow as shown in figure 5-6 which shows directing cone interior of 10to provide a means to connect a single tubular body (100), to a plurality of needles (50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Choi with a directing cone to promote laminar flow as taught by Kraft, since such a modification would provide the system with a directing cone to promote laminar flow for providing means to connect a single tubular body (46), to a plurality of needles (26).

Concerning claims 2-3 and the number of needles ranging from 2 to 4 needles see paragraph [0027-0028 and discussion of the needles being multiple numbers or a plurality].
Concerning claim 4 and the needles being 21 gauge needles it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the needles 21 gauge since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further needles for injection are known to be in the 21 gauge size to a PHOSITA in order to penetrate a certain thickness of skin while providing a certain volume of flow therethrough.
	Concering claim 5 and the femail luer lock base see base end portions of Choi and Kraft and note Luer Lock.
	Concerning claim 6 and the hub handles see edges that may be used to grip as Choi (210) or Kraft (30).
Concerning claim 7 and graded walls (note Kraft grade on walls surfaces).
Concerning claim 8 and the ultra thin wall needles see needles of prior art of Choi and Kraft which examiner is considering ultra thin walled.
Concerning claim 9 and note needles in Choi and Kraft teach equal longitudinal lengths of the plurality of needles.

Concerning claim 10 note Kraft and Choi show needles spaced no more than 5 mm or it would have been obvious to one having ordinary skill in the art at the time the invention was made to space them less than 5 mm apart, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Here the close spacing would allow for a tight concentrated delivery to a small area anatomical structure.
	Concerning claim 11 it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hub diameter in the range of .25 cm to 3cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  This range is the general size range for medical devices and injection needle arrays and a PHOSITA would know to size the hub in this range in order to be portable for patient delivery and use while large enough to transfer fluids through.
	Concerning claim 12 and 14 note interior near (211/213 and 215)
	Concerning claim 13 see previously identified structures and teachings of Choi in view of Kraft as described above in claims 1 and the following.
Concerning claim 15-16 and the directing cone and wall note interior structures of Kraft.
Concerning claim 17 note plurality of needles shown in both Choi and Kraft device distal end.
	Concerning claim 18 and the method of increasing fluid flow into an injection port of a tissue expander comprising the steps of: connecting a hub (as in 200 of figure 1) to a tubing (115) attached to a fluid source (110), wherein said hub has a first end from which a plurality of needles (310) project outward and a second end configured to receive the tubing (near 200 by 115 portion); and pushing fluid through said tubing such that said fluid passes through the hub and into each of the plurality of needles (by way of plunger 125). Also see Kraft for claim limitations concerning the directing surface and cone.
Concerning claim 19 note needles of prior art.
Concerning claim 20 note interior near (211/213 and 215)


Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.   Applicant’s argue that the prior art structures do not teach the claim language of a base component “separate from and couplable to” the hub.  Examiner disagrees.
Examiner is of the position that the prior art, and combinations thereof, when taken as a whole and the teaching knowledge of a person having ordinary skill in the art at the time of the invention would teach that the base is “separate from” and “couplable”.  As stated in the applicant’s remarks of 9/9/2022 at page 5, prior art Choi teaches that the body element 220 may be fixedly inserted into 210.  
During examination, claim limitations are to be given their broadest reasonable reading.   In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404-1405, 162 USPQ 541, 550-51 (CCPA 1969).  The elements disclosed in CHOI, KRAFT, and the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.
When given the broadest reasonable reading to the terms “separate from” and “couplable” (claim terms), examiner is of the position that element 220 is “separate” from 210 (even if later fixedly attached), and further element body 220 is couplable to 210 as it is “fixedly inserted” into 210.  This is evidence that examiner is using for the “couplable” to claim limitations.  Further examiner is of the position that if this is not the case of Choi than a PHOSITA would know that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).  In this case forming an integral catheter hub structure into various separate elements coupled together would have been a known modification for a PHOSITA to make in order to ease in construction costs, logistics, ease of forming prior to application of the catheter.	
In response to applicant's argument that combining CHOI and KRAFT would not arrive at a separate from and couplable base component, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the body portion of the prior art is not “separate from and couplable to”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this instance examiner is of the position that CHOI and the combination of the prior art, and any obvious modifications by a PHOSITA to the structures thereof, would result in a base portion that is “separate” and “couplable”.  
Examiner recommends applicant amend the claims to greater distinguish over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783